   Case: 1:18-cr-00109-TSB Doc #: 165 Filed: 10/09/20 Page: 1 of 2 PAGEID #: 855




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

 UNITED STATES OF AMERICA,                     :       Case No. 1:18-cr-109
                                               :
 vs.                                           :       Judge Timothy S. Black
                                               :
 SETH NEZAT (12),                              :
                                               :
        Defendant.                             :

                   ORDER OF REVOCATION AND DETENTION

       This criminal case came before the Court on October 9, 2020 at 2:30 p.m. for a

bond revocation hearing as to Defendant Seth Nezat. (Min. Entry, Oct. 9, 2020).

       As detailed in the Bond Violation Report, Defendant has continuously run afoul of

his bond conditions in this case including, inter alia, failing to report changes in

employment status, violating conditions of home detention and location monitoring,

consuming alcohol, failing to participate in outpatient substance abuse treatment as

instructed by the Pretrial Officer, and failing to report to and participate in inpatient

alcohol treatment as ordered by this Court. (Doc. 154-1).

       Most recently, on June 5, 2020, the Court declined to revoke Defendant’s bond, on

the condition that he self-report to an inpatient alcohol treatment facility, as arranged

through the U.S. Pretrial Office, no later than June 8, 2020. (Id.; Min. Entry, Jun. 5,

2020). On June 8, 2020, the Court was advised that Defendant arrived at the inpatient

facility intoxicated, then left the facility, only to return twenty-minutes later with a bottle

of alcohol. (Doc. 154-1 at 2). Defendant then left once again and went home before the

police and EMT were able to arrive. (Id.)
   Case: 1:18-cr-00109-TSB Doc #: 165 Filed: 10/09/20 Page: 2 of 2 PAGEID #: 856




       At the October 9, 2020 hearing, Defendant admitted to the conduct as detailed in

the bond violation report. Based upon Defendant’s admission of the violations, the Court

finds by clear and convincing evidence that Defendant Nezat has violated the conditions

of his pretrial release. Further, the Court finds that all efforts to address Defendant

Nezat’s violations short of revocation have failed, and the seriousness of Defendant’s

conduct has only escalated. In light of Defendant’s repeated disregard of the bond

conditions imposed, the Court finds that Defendant is unlikely to abide by any condition

or combination of conditions of release. Moreover, based on recent behavior, including

Defendant’s failures to remain in contact with his Pretrial Officer, as well as his location

monitoring and home detention violations, and the escalating severity of Defendant’s

alcohol use, the Court finds that no conditions or combination of conditions of release

will ensure Defendant’s appearance, nor the safety of Defendant or the community.

       Accordingly, pursuant to 18 U.S.C. § 3148(b)(1)(B), (b)(2)(A) and (B), the Court

REVOKES bond as to Defendant Seth Nezat and ORDERS that Defendant Nezat be

remanded to the custody of the U.S. Marshals, to be DETAINED pending trial.

       IT IS SO ORDERED.

Date: 10/9/2020                                                   s/ Timothy S. Black
                                                              Timothy S. Black
                                                              United States District Judge




                                              2
